539 U.S. 925
Muhammad, aka Measev.Close.
No. 02-9065.
Supreme Court of United States.
June 16, 2003.

1
Appeal from the C. A. 6th Cir.


2
Motion of petitioner for leave to proceed in forma pauperis granted, and certiorari granted limited to the following questions: "1. Whether a plaintiff who wishes to bring a § 1983 suit challenging only the conditions, rather than the fact or duration, of his confinement, must satisfy the favorable termination requirement of Heck v. Humphrey, 512 U. S. 477 (1994). 2. Whether a prison inmate who has been, but is no longer, in administrative segregation may bring a § 1983 suit challenging the conditions of his confinement (i. e., his prior placement in administrative segregation) without first satisfying the favorable termination requirement of Heck v. Humphrey." Corinne Beckwith, Esq., of Washington, D. C., is appointed to serve as counsel for petitioner in this case. Reported below: 47 Fed. Appx. 738.